 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    WILBERT MCKREITH,                                 1:19-cv-00464-SAB (PC)

 8                        Plaintiff,
                                                        ORDER TO SUBMIT APPLICATION
 9             v.                                       TO PROCEED IN FORMA PAUPERIS
                                                        OR PAY FILING FEE WITHIN 45 DAYS
10    STEVEN LAKE, et al.,
11                        Defendant.
12

13            Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens
14   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00 filing fee, or
15   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.
16            Accordingly, IT IS HEREBY ORDERED that:
17            1. The Clerk=s Office shall send to plaintiff the form for application to proceed in forma
18   pauperis.
19            2. Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. Failure to comply with this order will result in dismissal

22   of this action.

23

24   IT IS SO ORDERED.

25   Dated:      April 15, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
